Citation Nr: 0010191	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  96-00 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a liver disorder as 
secondary to Agent Orange (AO) exposure.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by: The American Legion







WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
June 1972 with a tour of duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO, in pertinent part, denied 
entitlement to service connection for chronic headaches, 
chronic back pains, chronic neck pains, and a liver disorder 
as secondary to AO exposure.  

In March 1999 the Board remanded the case to the RO for 
further development and adjudicative actions.

In June 1999 the RO granted service connection for 
degenerative disc disease of the lumbar spine with an 
evaluation of 10 percent effective November 23, 1994.  In 
September 1999 the veteran filed a notice of disagreement 
with the 10 percent disability evaluation.  In March 2000 a 
letter containing the necessary information to constitute a 
substantive appeal was submitted via the veteran's 
representative.



In June 1999 the RO also affirmed the denials of entitlement 
to service connection for degenerative arthritis of the 
cervical spine, headaches, and a liver disorder as secondary 
to AO exposure.

The case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
degenerative arthritis of the cervical spine, headaches, and 
a liver disorder as secondary to AO exposure are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.

2.  Medical evidence demonstrates that the veteran's 
degenerative disc disease of the lumbar spine is manifested 
by mild symptoms with slight limitation of motion, with no 
additional functional loss due to pain or other pathology.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
degenerative arthritis of the cervical spine, headaches, and 
a liver disorder as secondary to AO exposure are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes, 5292, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that upon clinical evaluation 
at enlistment the veteran had no head, neck, spine, 
musculoskeletal, neurologic or endocrine abnormalities.

A June 1970 service clinical record shows the veteran 
complained of bilateral frontal headaches since being struck 
on the head following a land mine explosion in May 1969.  He 
was diagnosed with post concussion headaches.  The results of 
an electroencephalogram (EEG) were within normal limits.  In 
July 1970 he complained of headaches and was prescribed 
medication.

In December 1971 the veteran complained of having general 
malaise of three days duration.  He also complained of sharp 
pain in his right side and lower back for three days with 
headache.  It was noted that the back pains were dull and 
constant, and the headaches were bifrontal and constant with 
throbbing at times.  The diagnoses were muscular pains of the 
back and right flank with low-grade fever, probably viral.  
The May 1972 separation examination report shows there were 
no head, neck, spine, musculoskeletal, neurologic or 
endocrine abnormalities.

The veteran's record of service (DD-214) shows his 
decorations include a Purple Heart, Combat Action Ribbon, 
Vietnamese Service Medal with 2nd award, and Vietnamese 
Campaign Medal with device.

The veteran filed his original claim for service connection 
for chronic headaches in November 1994.  In December 1994 he 
added the issues of entitlement to service connection for 
chronic back pain, chronic neck pain, and a liver disorder as 
secondary to AO exposure.





A December 1994 letter from the VA Medical Center (MC) in Los 
Angeles, California notes that the veteran participated in 
the AO.  It was also noted that his physical examinations 
revealed liver and flank tenderness compatible with his 
history of liver damage.  His laboratory results were within 
normal limits except for elevated liver function tests 
comprising serum glutamic oxaloacetic transaminase (SGOT) 66, 
serum glutamic pyruvic transaminase (SGPT) 187 and 
cholesterol 216.  

January 1995 VA cervical spine x-rays revealed spurring with 
disc space narrowing at C6-7, and possible neural foraminal 
narrowing at C6-7.  A March 1995 magnetic resonance imaging 
(MRI) test of the cervical spine revealed degenerative disc 
disease at C6-7 levels with a diffuse disc bulge and small 
bony spurring causing mild spinal stenosis, bilateral mild 
neural foraminal narrowing, and a normal appearance of the 
cervical cord without compression or deformity.  

A February 1995 electromyograph (EMG) examination revealed 
electrical evidence of multiple level radiculopathy of L4, 
L5, and S1 roots of a chronic nature.  X-rays of the 
lumbosacral spine March 1995 revealed moderate degenerative 
osteoarthritis involving mainly at L2, L3, and L4.  There was 
mild narrowing of L2-3 interspace reflecting discogenic disc 
degeneration.  The lumbosacral joint was unremarkable.  There 
was mild degenerative osteoarthritis involving the lower 
epiphyseal joints of the lumbar spine.  L2 and L3 showed 
signs of mild wedging.  It was noted that the present 
degenerative changes could be related to post-traumatic 
degenerative arthritis.

A June 1995 liver and spleen imaging test revealed increased 
focal uptake in the lateral portion of the spleen.  An 
ultrasound or computed axial tomography (CAT) scan was 
recommended.  There was no scintigraphic evidence of 
significant liver disease.


The veteran was afforded a VA cranial nerves examination in 
July 1995 as a result of complaints of chronic low back pain 
secondary to degenerative osteoarthritis and degenerative 
joint disease.  On examination , the neck revealed no 
thyromegaly or tenderness, no adenopathy was noted.  There 
was full range of motion of the cervical spine.  There was no 
tenderness over palpation of the cervical spine.

Straight leg raising was positive at 880 [sic.] degrees from 
the horizontal bilaterally, limited by pain and loss of 
lumbar lordosis.  The veteran noted that the pain was worse 
over the left posterior spine.  The conclusion was that the 
veteran had a well-documented history of degenerative joint 
disease of the lumbosacral spine without radiculopathy and 
without bladder or bowel dysfunction.  

Lumbosacral spine x-rays taken in July 1995 revealed 
degenerative changes involving the thoracolumbar spine 
characterized by bony spur formation with bony bridging and 
syndesmophyte formation.  There was also evidence of a lumbar 
spondylolysis.  No evidence of fracture or osteoblastic or 
osteolytic metastatic disease was present.  Increased density 
at the left mid-sacroiliac joint was probably on a 
degenerative basis.  The examiner concluded that the veteran 
had a well-documented history of degenerative joint disease 
of the lumbosacral spine without radiculopathy and without 
bladder or bowel dysfunction.

VA outpatient treatment records refect that the veteran 
underwent MRI testing of his brain in August 1995.  The 
impression was normal MRI brain with gadolinium.  A prominent 
Virchow-Robin space may have been what was noted on the 
earlier MRI as no discrete focal lesion was seen.

At his August 1996 personal hearing the veteran testified 
that he was injured in service when the tractor in which he 
was riding struck a land mine.  Hearing Transcript (Tr.), pp. 
2, 14.  He stated that he was thrown off the tractor and 
suffered neck and back injuries.  He reported that he was 
unconscious for a short time and that he suffered from 
headaches thereafter.  Tr., p. 2.  He stated that his back, 
neck pain and headaches were chronic after his injury and he 
experienced daily pain.  Tr., p. 7.  
The veteran testified that he did not receive treatment for 
his complaints during service because he was incarcerated and 
moved several times to different military jails.  Tr., p. 14.  
He stated that after service he self-medicated with alcohol.  
Tr., p. 8.  He described exposure to herbicides when he was 
assigned to the engineering department in Vietnam.  He stated 
that he was responsible for using large equipment for 
clearing land after it was sprayed with the herbicides.  He 
further stated that the planes with the herbicides frequently 
flew overhead.  Tr., p. 10.  He stated that he has not worked 
in five years.  Tr., p. 11.  

The veteran's wife testified that the veteran's chronic 
headache or backache is not related to AO.  Tr., p. 12. 

In a November 1996 written statement the veteran reported 
that while serving in combat in Vietnam he suffered injuries 
to his head and back from a land mine explosion.  He stated 
that at the time of the incident the trauma was serious 
enough for him to be awarded the Purple Heart Medal.  He 
further stated that while in service he complained about head 
and back pain which was diagnosed as acute and transitional.

The veteran was afforded a VA general medical examination in 
December 1997.  The examiner noted that the veteran had 
undergone a recent liver biopsy which reportedly showed a 
fatty liver.  He further noted that computed tomography (CT) 
scans and ultrasounds showed no evidence of any liver 
abnormality.  Moreover, the examiner noted that the veteran's 
complete blood counts (CBCs) had been normal in the recent 
past.  Neurologic examination was within normal limits.

The examiner's diagnoses included headaches, etiology 
undetermined and unable to determine as to whether there is 
any connection to the mine explosion in Vietnam; degenerative 
joint disease of the cervical and lumbosacral spine, with 
evidence of degenerative disc disease in both areas, possibly 
secondary to injury while in the service; and intermittent 
liver enzyme elevation, not likely to be connected to any 
problem which occurred in the service but more likely due to 
alcohol abuse in the past and recent lipid lowering drugs.

In a May 1999 statement the veteran reported that while he 
was in the service he complained numerous times about 
headaches and lower back pain following the land mine 
incident.

It was noted on a physical capacity evaluation signed by VA 
physician (the date is unclear) that the veteran experiences 
severe restrictions due to low back pain and radiculopathy.

The veteran underwent an official independent, fee basis 
neurological evaluation for VA compensation purposes in April 
1999.  The diagnosis was muscle contraction headaches.

The physician noted that it appeared that the veteran 
sustained a minor cerebral concussion in his 1969 injury.  He 
further noted that any individual can suffer from headaches 
after a cerebral concussion, but in 90 percent to 95 percent 
of the individuals, there will be total resolution in the 
headaches over an approximate one-year period of time.  He 
stated that although it is possible, he feels that it is less 
likely (emphasis added) than not that the veteran's current 
complaints of headaches are related to a minor concussive 
injury, which occurred in 1969.

The veteran underwent an official independent, fee basis 
orthopedic examination for VA compensation purposes in April 
1999.  Examination revealed that the veteran sits, stands and 
appears normal.  He was able to get off the examining table 
satisfactorily.  He had a normal gait and was able to walk on 
his tiptoes and heels satisfactorily.  He rapidly rose on his 
toes ten times with ease on the left but had difficulty doing 
so on the right.  Inspection of his back was normal.  
Standing percussion was accompanied by complaints of slight 
pain in the lumbosacral area.  In forward flexion his 
fingertips came to within 2-inches from the floor.  Right and 
left lateral bends were 15 degrees, extension 10 degrees, and 
right and left rotation was 25 degrees.

Knee jerks and ankle jerks were not elicited, Babinski's sign 
sensation was normal to light touch.  X-rays, anterior-
posterior and lateral, of the cervical spine revealed loss of 
the C6-C7 intervertebral disc space with anterior spurring, 
posterior spurring and loss of the normal lordotic curve.

Anterior-posterior and lateral of the lumbar spine shows loss 
of the L5-S1 intervertebral disc space and L2-L3 and L3-L4, 
particularly L2-L3 with some wedging anteriorly at L-1, L-2 
and L-3.  There was calcification of the abdominal aorta and 
rather marked lateral spurring between L2-L3, and minimally 
between L4-L5.  The diagnoses were degenerative disc disease, 
degenerative arthritis dorsal lumbar spine with questionable 
minimal compression fractures of L-1, L-2 and L-3, and 
degenerative arthritis of the cervical spine with C6-C7 
radiculopathy.

The physician noted that based on the veteran's history, his 
degenerative arthritis of the cervical spine is not service 
connected.  Regarding his low back, it was noted that the 
veteran appears to have mild compression deformities as a 
result running over a land mine and landing on his back, and 
his low back and lower extremity symptoms are service 
connected.

In May 1999 the veteran underwent an official independent, 
fee basis gastroenterological evaluation for VA compensation 
purposes to ascertain the nature, extent of severity, and 
etiology of any liver disorder which may be present.  The 
diagnosis was mild fatty liver, alcoholic related steatosis.  
The physician commented that based on information on hand and 
the liver biopsy, the veteran had a very mild fatty liver 
probably due to alcohol; and, now that the alcohol has been 
discontinued, he may well have a normal liver, as reflected 
by normal liver enzymes.  The physician stated that as it 
relates to herbicide, AO, he was able to review several 
articles and most articles suggest that chronic liver 
abnormalities among Vietnam veterans are mainly due to viral 
or alcoholic causality and not due to herbicides and their 
TCDD (dioxin) contaminant.  The physician concluded that he 
did not believe that the veteran's liver disease relates to 
his exposure to AO.




Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; the veteran must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A claim will be found well grounded if there is competent 
evidence of incurrence or aggravation of a disease or injury 
in service and of continuing symptomatology since service, 
and medical evidence of a nexus between the current 
disability and the reported symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).

In determining whether a claim is well grounded, the 
veteran's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, supra.  
The veteran does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak, supra at 611, a claim based only on the veteran's lay 
opinion is not well grounded.

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1999).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Notwithstanding the foregoing, service connection may be 
granted for disease, which is diagnosed after discharge from 
military service, when all the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  



If not shown during service, service connection may be 
granted for cirrhosis of the liver is shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.307, 3.309 (1999).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the veteran's service or by evidence that a presumption 
period applied.  Brock, supra at 160 (citing Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994)). Proof of direct service 
connection entails proof that exposure during service caused 
the malady that appears many years later.  Brock, supra at 
160 (citing Cosman, supra; 38 U.S.C. § 1116).

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  38 C.F.R. § 3.303 (1999).  

Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage, supra at 489.


Service connection for VA disability compensation purposes 
will be awarded to a veteran who served on active duty during 
a period of war or during a post-1946 peacetime period, for 
any disease or injury that was incurred in or aggravated by a 
veteran's active service or for certain diseases that were 
initially manifested, generally to a degree of 10 percent or 
more, within a specified presumption period after separation 
from service.  Brock v. Brown, 10 Vet. App. 155, 160 (1997) 
(citing 38 U.S.C.A. §§ 1110, 1112(a), 1131, 1133(a), 1137 
(West 1991 & Supp. 1999); 38 U.S.C.A. § 1116 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303(a), 3.306, 3.307 (1998)).

If the veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected provided the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even though a veteran may 
not have had a particular condition diagnosed in service, 
provided that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneiform disease consistent with chloracne; Hodgkin's 
disease; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Multiple myeloma; Respiratory cancers (cancers of the 
lung, bronchus, larynx or trachea); or Soft tissue sarcoma.  
38 C.F.R. § 3.309(e) (1999). 

Thus, a disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence 
of such disease during such period of service.  38 C.F.R. § 
3.307(a) (1999).

The Secretary has, however, determined that there was no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
that a presumption of service connection is warranted.  
59 Fed. Reg. 57589 (1996) (codified at 38 C.F.R. §§ 3.307, 
3.309).  

A service connection claim generally must be accompanied by 
evidence that establishes that the veteran currently has the 
claimed disability.   Brock, supra at 160 (citing Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992)).  

Absent proof of a present disability there can be no valid 
claim.  Brock, supra at 160 (citing Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

of of service connection of any disease or 
disease alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991).

Increased Evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1999).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (1999).

A 100 or 60 percent evaluation is assignable where residuals 
of vertebra fracture are present under Diagnostic Code 5285 
(1999).

Diagnostic Code 5286 provides the rating criteria for 
evaluation of complete bony fixation of the spine.  A 100 
percent evaluation may be assigned for complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type).  A 
60 percent evaluation may be assigned for a favorable angle.  
38 C.F.R. § 4.71a; Diagnostic Code 5286 (1999).

Ankylosis of the lumbar spine in a favorable position is 
rated as 40 percent disabling, while ankylosis in an 
unfavorable position is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5289 (1999).  It is noted 
that 50 percent is the maximum rating provided under this 
Code.

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  Moderate limitation of motion warrants a 20 
percent evaluation.  Slight limitation of motion is rated as 
10 percent disabling.  38 C.F.R. § 4.71a; Diagnostic Code 
5292 (1999).  It is noted that 40 percent is the maximum 
rating provided under this Code.



Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  A 60 percent rating requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  A 
40 percent evaluation requires severe, recurring attacks with 
intermittent relief.  Moderate with recurring attacks 
warrants a 20 percent disability evaluation and mild warrants 
a 10 percent disability evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5293 (1999).  It is noted that 60 percent is 
the maximum rating provided under this Code.

Diagnostic Code 5295 provides criteria for rating lumbosacral 
strain.  A 40 percent evaluation requires severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of those manifestations are 
present if there is also abnormal mobility on forced motion.  

A 20 percent evaluation requires muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
a standing position.  10 percent is warranted if there is 
characteristic pain on motion.  38 C.F.R. 4.71a, Diagnostic 
Code 5295.  It is noted that 40 percent is the maximum rating 
provided under this Code.

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).




Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the veteran undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  

It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (1999).

Diagnostic Code 5003 (Arthritis, degenerative) provides for 
rating based on the limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5003.  
In the absence of limitation of motion, rating can be based 
on x-ray evidence indicating the presence of degenerative 
arthritis.  Id.  A maximum 20 percent evaluation is warranted 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  Id. 

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca, supra at 
206.  

VA General Counsel opinion held that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable.  VAOPGCPREC 36-97.

The Court has held that a lay person can provide evidence of 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, regulations require that a finding of 
dysfunction due to pain be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40 (1999).



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

Every element in any way affecting the probative value to be 
assigned to the evidence must be thoroughly and 
conscientiously studied in the light of the established 
policies of VA to the end that decisions will be equitable 
and just.  38 C.F.R. § 4.6 (1999).





Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

As stated earlier, Section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the veteran 
to produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois, supra; Grottveit, 
supra.  Because the veteran has failed to meet this burden, 
the Board finds that his claims of entitlement to service 
connection for degenerative arthritis of the cervical spine, 
headaches, and a liver disorder as secondary to AO exposure 
must be denied as not well grounded.  




The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The threshold question to be answered is whether the veteran 
has presented well-grounded claims; that is, claims which are 
plausible.  If he has not presented well-grounded claims, his 
appeal must fail, and there is no duty to assist him further 
in the development of his claims as any such additional 
development would be futile.  Murphy, supra. 

When a veteran claims that an injury was incurred in service 
while engaged in combat, the provisions of 38 U.S.C.A. 
§ 1154(b) must be taken into consideration.  See Russo v. 
Brown, 9 Vet. App. 46 (1996), see also Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); Caluza, supra.

The application of 38 U.S.C.A. § 1154(b) was thoroughly 
analyzed by the Court in Caluza, supra.  The Court indicated 
that the provision is applicable to the question whether a 
particular disease or injury was incurred or aggravated in 
service.  

The Court found that § 1154(b) relaxes the evidentiary 
requirements for adjudication of certain combat-related 
claims both as to the evidence that a veteran must submit in 
order to make such a claim well grounded and as to the 
evidence necessary in order to establish service connection 
of a disease or injury by providing "lay or other evidence" 
that meets the requirements of section 1154(b) shall be 
accepted as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by service.  


The Court went on to hold that as to such evidence, § 1154(b) 
has three evidentiary elements: (1) The evidence must be 
"satisfactory"; (2) it must be "consistent with the 
circumstances, conditions, or hardship of [combat service]"; 
and (3) it can prevail "notwithstanding the fact there is no 
official record" of the incurrence or aggravation of the 
disease or injury during service.  Id.  

The Court also held that for purposes of § 1154(b), 
satisfactory evidence means credible evidence.  Id. at 510.  
It is the duty of the Board as the fact finder to determine 
credibility of the testimony and other lay evidence.  Culver 
v. Derwinski, 3 Vet. App. 292, 297 (1992).  

Finally, the requirement that only clear and convincing 
evidence to the contrary may be used to rebut evidence 
submitted in support of service connection is applicable only 
if the veteran has presented evidence which meets the 
evidentiary requirements of § 1154(b).  Caluza, supra at 509.

However, the need to demonstrate current disability and 
medical nexus for setting forth a well-grounded claim; is not 
obviated by § 1154(b), rather, the first sentence of section 
1154(b) relates only to incurrence--that is, "what happened 
[in service]." Arms v. West, 12 Vet. App. 188 (1999).  

A combat veteran who has successfully established the in-
service occurrence or aggravation of an injury pursuant to 
§ 1154(b) and Collette, supra, must still submit sufficient 
evidence of a causal nexus between that in-service event and 
his current disability.  Wade v. West, 11 Vet. App. 302, 305 
(1998).  

Lay testimony may be used to show service connection by 
continuity of symptomatology, as well as to show a nexus 
between the continuity of symptomatology and the present 
disability when "such a relationship is one as to which a lay 
person's observation is competent."  Savage, supra. at 497.



Degenerative Arthritis of the Cervical Spine

There is no reference to a cervical spine or neck disorder 
contained in the service medical records.  In fact, 
examination at separation in May 1972 showed a normal neck.  

Current medical records have established that the veteran has 
degenerative joint disease of the cervical spine, but there 
is no evidence which establishes an in-service incurrence or 
aggravation of the cervical spine disorder.  In fact, in the 
April 1999 orthopedic evaluation report the physician stated 
that the veteran's degenerative arthritis of the cervical 
spine was not service connected.  Since there is no link 
between the veteran's cervical spine disorder and service by 
competent medical authority, his claim for service connection 
for degenerative arthritis of the cervical spine is not well 
grounded.  See Caluza, supra.  

Medical evidence reveals that the earliest record of a 
disorder of the cervical spine was in January 1995, more than 
20 years after the veteran's discharge from service.  The 
record does not reflect that the veteran has asserted a 
continuity of symptomatology from service to the present 
time.  The absence of any medical records of a diagnosis of 
or treatment for a neck disorder for years after service is 
evidence highly probative against the claim.  See Savage, 
supra, see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991).  Such evidence annuls any consideration of service 
connection based on continuity of symptomatology.  See 
Savage, supra.

The veteran has asserted that his cervical spine disorder is 
a result of a neck injury he suffered while in service.  
Although evidentiary assertions by the veteran must be 
accepted as true for the purpose of determining whether a 
claim is well-grounded, one of the exceptions to this 
principle is when the fact asserted is beyond the competence 
of the person making the assertion.  King, supra.  This 
exception applies to the lay assertions by the veteran who 
contends that there is an etiological link between a cervical 
spine disorder and service.  

Moreover, even though the evidentiary requirements under 
§ 1154(b), supra, are somewhat relaxed in combat-related 
claims, the veteran is still required to submit sufficient 
evidence of a causal nexus between the in-service incurrence 
and his cervical spine disorder.  See Wade, supra.

Further, lay persons (i.e., persons without medical training 
or expertise) are not competent to offer opinions concerning 
medical causation or diagnosis.  Moray v. Brown, 5 Vet. App. 
211 (1993); Grottveit, supra; Espiritu, supra.  In the 
absence of competent medical evidence of a nexus to service, 
the claim for service connection for degenerative arthritis 
of the cervical spine is not plausible, and must be denied as 
not well grounded.

Headaches 

Service medical records show complaints, diagnoses and 
treatment for headaches subsequent to the alleged land mine 
explosion where the veteran was thrown from a tractor.  
However, on examination at separation from active duty, 
clinical evaluation of his head and neurologic system was 
normal.  The veteran made no complaints of or reported having 
a headache disorder at the time of his discharge from active 
military duty.

The veteran's medical history regarding headaches while in 
service is consistent with the April 1999 report of 
neurological evaluation of the veteran.  The report revealed 
that headaches due to a cerebral concussion are usually 
totally resolved over an approximate one-year period.  Thus, 
the alleged injury which the veteran claims precipitated his 
headaches occurred in April 1969 and the last in-service 
medical report of complaints or treatment of headaches was in 
December 1971. 

Although the December 1997 VA examination revealed a post-
service diagnosis of headaches, there has been no link 
established between the veteran's claimed headache disorder 
and service by any competent authority.  See Caluza, supra.  

The evidence shows that VA examiner noted that the etiology 
of the veteran's headaches is undetermined and the examiner 
was unable to determine whether there was any connection to a 
mine explosion in Vietnam.  Thus, in the absence of competent 
medical evidence of a nexus between the veteran's claimed 
headache disorder and an in-service incurrence, the veteran's 
claim for service connection for headaches must be denied as 
not well grounded.

In addition, there is no indication that the veteran's 
headaches in-service were of a chronic nature.  See 38 C.F.R. 
§ 3.303(b).  In June 1970 he was diagnosed with post 
concussion headache and the results of his EEG were normal. 

Furthermore, medical records indicate that post-service 
diagnoses of a headache disorder first occurred in December 
1997, nearly 25 years after the veteran's discharge from 
service.  Moreover, the record does not reflect that the 
veteran has asserted a continuity of symptomatology from 
service to the present time.  The absence of any medical 
records of a diagnosis of or treatment for a headache 
disorder for years after service is evidence highly probative 
against the claim.  See Savage, supra, see also Mense, supra.  
As noted above, such evidence annuls any consideration of 
service connection based on continuity of symptomatology.  
See Savage, supra.

The veteran asserts that he was unconscious after being 
thrown off the tractor when the land mine exploded and he 
suffered headaches thereafter.  He further asserts that his 
headaches were chronic after his injury in service and he 
experienced daily pain. The Board notes, that inasmuch as the 
veteran is competent to offer statements relating to 
observable symptoms as well as "what happened" in-service, 
see Arms, supra, his testimony is not competent to establish 
a medical nexus which is a necessary requirement for a well-
grounded claim.  See Espiritu, supra; see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"). 


As noted above, the Board must accept the veteran's 
evidentiary assertions as true for the purpose of determining 
whether his claim is well-grounded, except, as in this 
instance, such assertions are facts that are beyond the 
competence of the veteran, as the evidence do not indicate 
that he has any professional medical expertise.  See King, 
supra. 

The Board reiterates that the veteran is not competent to 
offer an opinion concerning medical causation or diagnosis.  
See Moray, supra 5 Vet. App. 211 (1993); Grottveit, supra; 
Espiritu, supra.  In the absence of competent medical 
evidence of a nexus to service, the claim for service 
connection for degenerative arthritis of the cervical spine 
is not plausible, and must be denied as not well grounded.

Liver Disorder as Secondary to AO Exposure

A veteran who served in Vietnam and was exposed to certain 
herbicides may establish presumptive service connection if 
certain diseases are manifested to a degree of 10 percent or 
more and the disease is one enumerated in 38 C.F.R. 
§ 3.309(e).  38 C.F.R. § 3.307(a) (1999).  The Court has held 
that neither the statutory nor the regulatory presumption 
will satisfy the incurrence element of Caluza where the 
veteran has not developed a condition enumerated in either 38 
U.S.C.A. § 1116(a) or 38 C.F.R. 3.309(e).  McCartt v. West, 
12 Vet. App. 164, 168 (1999).  

In the instant case, there is no evidence that the veteran 
developed a condition enumerated in either 38 U.S.C.A. 
§ 1116(a) (West 1991) or 38 C.F.R. 3.309(e), referable to 
disorders recognized as presumptively related to AO exposure.  
In the veteran's amended claim in December 1994, he claimed 
service connection for a liver disorder as secondary to AO 
exposure.  As just stated, a liver disorder is not a 
condition enumerated in either the above-cited criteria.  


A review of the record to determine whether entitlement to 
service connection for a liver disorder is warranted on a 
direct basis, reveals that there was no liver disorder noted 
at any time during active service.  Additionally, cirrhosis 
of the liver per se which may be presumptively service-
connected if manifest to a compensable degree during the 
first post service year is not shown by the evidence of 
record.  As reported earlier, the evidentiary record does 
show that the veteran was found to have a liver disorder 
considered alcohol related; nonetheless, such disorder was 
not linked to service on the basis of competent medical 
authority.

Medical evidence does not link any liver disorder to an 
incurrence in service.  VA examination in December 1997 
provided a diagnosis of intermittent liver enzyme elevation, 
not likely to be connected to any problem which occurred in 
service, but more likely due to alcohol abuse in the past and 
recent lipid lowering drugs.

In that same December 1997 report, CT scans and ultrasounds 
showed no evidence of liver abnormality and the veteran's 
blood count had been normal.  In May 1999 the physician noted 
that the veteran had a very mild fatty liver that was 
probably due to alcohol and since the alcohol has been 
discontinued, he may well have a normal liver as reflected by 
his normal liver enzymes.  Thus, it appears from the most 
recent medical evidence, there is no current medical 
diagnosis of a liver disorder.  A service connection claim 
generally must be accompanied by evidence that establishes 
that the veteran currently has the claimed disability.   
Brock, supra at 160 (citing Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)).  Absent proof of a present disability there 
can be no valid claim.  Brock, supra at 160 (citing Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Since the veteran 
has failed to present medical evidence of a current liver 
disorder linked to service on the basis of competent medical 
authority, the claim for service connection for a liver 
disorder is not plausible.

As there are no grounds upon which to grant the benefit 
sought on appeal, the claim for service connection for a 
liver disorder must be denied.




The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); 
Grottveit, supra at 93; 38 C.F.R. § 3.159(a) (1999).  

As the veteran's claims for service connection for 
degenerative arthritis of the cervical spine, headaches, and 
a liver disorder as secondary to AO exposure are not well 
grounded, the doctrine of reasonable doubt has no application 
to these claims.

The Board finds that the RO advised the veteran of the 
evidence necessary to establish a well grounded claim, and he 
has not indicated the existence of any post- service medical 
evidence that has not already been requested or obtained that 
would well ground his claims.  38 U.S.C.A. § 5103(a) (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Evaluation in excess of 10 percent for 
Degenerative Disc Disease of the Lumbar 
Spine

Initially, the Board notes that the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for his 
low back disability is well grounded under 38 U.S.C.A. § 
5107(a) (West 1991).  That is, he has presented a claim, 
which is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected low back disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that as a result of the March 
1999 remand of the case to the RO for further development, 
all relevant facts have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).  
Godwin v. Derwinski, 1 Vet. App. 419 (1991); White v. 
Derwinski, 1 Vet. App. 519 (1991).

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's low back 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that the claim for an increased 
evaluation presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories.

VA regulations provide that unlisted disorders should be 
rated under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999). The record reflects that the veteran's low back 
disability is presently rated under alternative or analogous 
criteria.  The veteran has been provided the essential rating 
criteria.  The Board finds the selected rating scheme 
appropriate for the veteran's disability in view of the 
symptomatology and the disease for which service connection 
is in effect.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); 38 C.F.R. §§ 4.20, 4.21 (1999).

The evidence shows that the veteran's low back disability 
warrants an evaluation of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 as his low back disability is productive 
of mild symptoms.  Mild changes were shown in the March 1995 
x-rays.  On examination in April 1999, mild compression 
deformities were noted.  The next higher evaluation of 20 
percent under Diagnostic Code 5293 is warranted in cases 
where the symptoms are shown as moderate with recurring 
attacks.  Id.  The evidence does not indicate that the 
veteran has recurring attacks of moderate symptoms associated 
with his low back disability.

Examination in April 1999 indicated that the veteran had a 
normal gait.  Inspection of his back was normal.  Slight pain 
in the lumbosacral area was experienced with the performance 
of standing percussion.  His fingertips came within 2-inches 
from the floor on forward flexion.  Right and left bends were 
15 degrees, extension was 10 degrees and right and left 
rotations were 25 degrees.  His diagnosis is degenerative 
disc disease and degenerative arthritis of the dorsal lumbar 
spine with questionable minimal compression fractures of L1, 
L2, and L3.

The Board finds that the above evidence demonstrates that the 
veteran's low back disability more nearly approximates the 
criteria required for a 10 percent disability rating.  Thus, 
entitlement to an evaluation in excess of 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999) is not 
warranted.

VA rates arthritis in accordance with limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5292 (1999).  The 
veteran's range of low back motion has been tested on 
examination.  However, objective medical evidence shows that 
the veteran has demonstrated little to no limitation of 
motion of the lumbar spine.  The veteran's limitation of back 
motion, even considering tenderness or pain, is no more than 
slight which warrants a 10 percent disability evaluation 
under Diagnostic Code 5292.  The evidentiary record has not 
showed moderate limitation of motion of the lumbar spine due 
to pain, therefore, the next higher evaluation of 20 percent 
is not warranted.

In the alternative to rating according to limitation of 
motion, an evaluation can be assigned based on symptoms of 
lumbosacral strain  See 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  A 10 percent evaluation is consistent with lumbosacral 
strain manifested by characteristic pain on motion.  An 
evaluation of 20 percent is warranted when there is muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  On examination, no 
muscle spasm was noted nor was loss of spine motion 
indicated.  Thus, an evaluation in excess of 10 percent under 
Diagnostic Code 5295 is not warranted.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(1999).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
VA General Counsel opinion held that Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable.  VAOPGCPREC 36-97.

Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (1999).  
In this case, examination of the lumbar spine in April 1999 
revealed there was slight pain on standing percussion.  The 
veteran could rapidly rise on his toes ten times with ease on 
the left, but, he had difficulty on the right.  However, he 
could sit and stand normally and he had a normal gait.  While 
such slight pain is indicated, there is no evidence of any 
functional loss due to pain on use or due to flare-ups.  
Thus, the Board has considered whether the veteran is 
entitled to an increased evaluation for pain and finds that 
the current 10 percent evaluation under Diagnostic Codes 
5292, 5293 is based on the objective evidence of pain.  
Therefore, an evaluation in excess of 10 percent based on 
pain pursuant to the rule in DeLuca, supra and §§ 4.40 and 
4.45 is not warranted.  

The Board notes that on a physical capacity evaluation the 
veteran was severely restricted due to low back pain and 
radiculopathy.  It was indicated that he could occasionally 
sit, walk and stand in an 8-hour workday, frequently lift up 
to 10 pounds, occasionally carry up to 20 pounds and 
frequently carry up to 10 pounds.  It also indicated that he 
could not squat, crawl or climb.  He could bend and reach 
occasionally.  There is no indication on this evaluation that 
the veteran was physically examined by the physician.  This 
evaluation is unenhanced and is not supported by adequate 
pathology.  The Board therefore finds that it has little 
probative value in determining whether the veteran is 
entitled to an evaluation in excess of 10 percent due to 
functional limitation due to pain under § 4.40.  

Moreover, although the date of this evaluation is unclear, 
circumstantially, it appears that it was conducted prior to 
the most recent examination in 1999 which does not indicate 
that the veteran experiences functional loss due to pain.
For the foregoing reasons, the Board further finds that the 
veteran is not entitled to an initial evaluation in excess of 
10 percent for his degenerative disc disease of the lumbar 
spine.

In light of the above, a disability evaluation in excess of 
10 percent for the service-connected degenerative disc 
disease of the lumbar spine is not warranted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an initial evaluation in excess of 10 percent 
for the veteran's low back disability at issue.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In reaching this decision the Board has considered all 
potentially applicable provisions (as shown above) of 38 
C.F.R. Parts 3 and 4 (1999), whether or not they were raised 
by the veteran or his representative, as required by 
Schafrath, supra..  In this case, the Board finds no other 
provision upon which to assign a higher disability 
evaluation. 

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial rating assigned for degenerative 
disc disease of the lumbar spine, on the occasion of the 
grant of service connection by the RO in June 1999, rather 
than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson, 
supra at 126.  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.  In the case at hand, the 
Board finds no basis for assignment of staged ratings for the 
disability at issue.


Extraschedular Consideration

With respect to these claims, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that while the 
RO provided the criteria for assignment of an extraschedular 
evaluation, it did not discuss them in light of his claim for 
an increased evaluation for his disability.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  


As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his disabilities.  No evidentiary 
basis has been presented upon which to predicate referral of 
the veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for degenerative arthritis 
of the cervical spine, the appeal is denied.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for headaches, the appeal 
is denied.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a liver disorder as 
secondary to AO exposure, the appeal is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 35 -


- 1 -


